MEMORANDUM **
Connie J. and Lonnie G. Schmidt, and their three children, appeal pro se the district court’s judgment in favor of the United States in the government’s action to reduce federal tax assessments to judgment and to foreclose federal tax liens pursuant to 26 U.S.C. §§ 7402 and 7403. We affirm for the reasons set forth in the district court’s May 30, 2003 order granting summary judgment, and its July 16, 2003 order denying the Schmidts’ Motion to Vacate Judgment and overruling their objections to the proposed Order of Judicial Sale.
*756Appellants’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.